Per Curiam.

The title of the demandant's to the land in question is well made out, and, indeed, is acknowledged * on the part of the tenant, unless the conveyances to Wedderburn and others have defeated it. As there is nothing in the case on which to ground a presumption that the tenant derives any title under those grantees, it must be intended that he holds only under the title by disseisin acquired by his father.
Can, then, the demandants maintain their right in this action upon the evidence in the case ? In Wolcott & Al. vs. Knight & Al., referred to in the argument, which was a writ of entry, and where the facts were similar to those in the case before us, it was held that the deeds of the ancestor could in no view have defeated the right of action of the demandants. Nor does any distinction occur to us, as to this point, between a writ of entry and a writ oí right. If the tenant is permitted to show that the ancestor of the *176demandants had conveyed the land in question, it is competent to the demandants to show that nothing passed by those deeds of their ancestor.

Judgment on the verdict. .